DETAILED ACTION
This action is pursuant to the claims filed on September 30, 2021. Claims 2-21 are pending. Claim 1 is canceled. A first action on the merits of claims 2-21 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-4, 10, 13-17 & 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Stangenes (hereinafter ‘Stangenes’, U.S. PGPub. No. 2007/0270751, cited in IDS).
In regards to independent claims 2 & 17 and claims 3-4, Stangenes discloses a catheter assembly (assembly 22 as shown in Fig. 1), comprising: 
a handle (needle hub 20 in Fig. 1); 
a casing (a dilator hub 16 in Fig. 1) having a proximal end and a distal end (proximal and distal ends (not labeled) in Fig. 1), the casing defining a first lumen (the elongate member 18 of the needle assembly 22 advances into a lumen defined by the hub 16); 
an elongated member (needle 18 of the needle assembly 22) within the first lumen ([0017]: the needle is inserted into a lumen defined by the dilator 16) and having a proximal end operatively controlled by the handle and a distal end having a hollow piercing tip that is extendable and retractable with respect to the distal end of the casing ([0023], [0058]: needle 18 is advanced for a desired piercing of a tissue);
a second lumen defined within the elongate member and defining a passage way from the handle through the hollow piercing tip ([0016]: lumen of the needle 18 in which the stylet 24 is used to assist in advancement of the needle into the dilator); and
wherein the handle comprises a mechanism mechanically engaged with the elongate member and movable to extend and retract the piercing tip ([0079]: in a specific embodiment illustrating the internal view of the needle hub 20, the needle hub 1306 comprises a needle stop mechanism 1316 which is mechanically engaged with the needle 18 for controlling the advancement and retraction of the needle). Note that the mechanism is a slide adapted to slide along an axis of the handle and motion of the slide toward the distal end of the casing causes the piercing tip to emerge from the distal end of the casing (the spring 1324 slides along the axis of the handle for advancement of the needle).
In regard to claims 10 & 20, 
In regards to claim 13-16, Stangenes discloses an outer catheter (in an exemplary Fig. 6A-6C; specifically sheath 306), including a second handle (sheath hub 306); and an outer sheath extending from the handle (sheath extending from sheath hub 306 in Fig. 6A-6C extends from the needle hub 310 in the assembled arrangement), wherein a receiving lumen is defined by the second handle in combination with the outer sheath and wherein the receiving lumen is configured to receive the casing (lumen formed by the hub  and the sheath 306 to receive a distal protruded portion of casing/dilator hub 308). Furthermore, the handle and the second handle (all the hubs 306, 308 & 310) are all configured to fit together in the assembled configuration and provide a longitudinal alignment. Additionally, the hubs may also be removably connected to each other through snap-fit mechanism ([0063] & [0078]: button release mechanism/snap-fit mechanism releases the hubs from each other).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 5-7, 11, 12 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stangenes in view of Lenker et al. (hereinafter ‘Lenker’, U.S. PGPub. No. 2013/0274784, cited in IDS).
In regard to claims 5-7, 11, 12 & 21, Stangenes discloses the invention substantially as claimed in claim 2 and discussed above. 
However, Stangenes is silent as to the specific design of the elongate member.
Lenker teaches a transseptal needle assembly (needle assembly 21 in Fig. 5) comprising an elongate member (outer tube 3 in Fig. 5) which is a hypo-tube ([0036]: materials suitable for forming the tube 3 includes stainless steel, nitinol, cobalt nickel allow, titanium and the like) having a plurality of partially circumferential slits and/or openings configured to cooperate to render the hypo-tube distal end flexible (the plurality of slits 14 along the outer tube 3 allows for a bendable distal tip; note that Fig. 2 illustrates the T slots are partially circumferential along the outer tube 3). While both Stangenes and Lenker teaches that the lumen of the inner tube (2) are configured for a stylet catheter (stylet 4 inserted into the lumen of the inner tube 2 as shown in exemplary Fig. 7, [0043], thus meeting claim 12), Lenker further teaches that stylet can be replaced with a guide wire ([0043]), thus meeting claims 11 & 21.
Claims 8-9 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stangenes in view of Lenker, and further in view of Visram et al. (hereinafter ‘Visram’, U.S. PGPub. No. 2005/0159738, cited in IDS).
In regard to claims 8-9 & 19, Stangenes discloses the invention substantially as claimed in claim 2 and discussed above. 
However, Stangenes fails to disclose wherein the piercing tip includes at least one electrode coupled to a wire and the wire is within the casing for coupling to an electrical connector port of the handle. 
Lenker teaches a catheter system for crossing into the left heart from the right heart (transseptal catheter 1 for piercing the fossa ovalis in Fig. 1; [0024]) wherein a distal tip of the catheter comprises an electrode ([0041]: “The energy is carried by the inner tube 2, which is preferably electrically insulated from the outer tube 3, from the hub 49 into which electrical or RF energy can be applied to the distal tip 25”). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the piercing needle of Stangenes with an electrode piercing needle of Lenker, thereby arriving at the claimed invention. Providing an electrode for puncturing holes in a tissue is known in the art and a predictable result would ensue ([0006],[0041]).
However, Stangenes/Lenker combination does not disclose the inner catheter distal section comprising a wire, wherein the wire extends from the electrode to a connector port of a handle. 
Visram teaches a transseptal electrode needle assembly/catheter (electrosurgical perforation device 102 in Fig. 1) comprising an electrode at a distal section (functional tip region 110 comprising active electrode 112 in Fig. 1), a wire (Fig. 2 illustrates conducting wire 202 that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        1/25/2022